UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 26, 2014 Forward Industries, Inc. (Exact name of registrant as specified in its charter) New York 000-6669 13-1950672 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 477 Rosemary Ave.Ste. 219 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 465-0030 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. As previously disclosed, on June 6, 2014, Forward Industries, Inc. (the “Company”) received a nomination letter from director Terence Bernard Wise seeking to nominate himself and three other individuals for election as director at the Company’s 2014 Annual Meeting of Shareholders (the “Annual Meeting”).On June 26, 2014, the Company received a second nomination letter from Mr. Wise seeking to nominate three additional individuals for election at the Annual Meeting.As a result, Mr. Wise is now seeking to nominate a total of seven individuals for election at the Annual Meeting.The Company is reviewing the materials received from Mr. Wise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 27, 2014 By: FORWARD INDUSTRIES, INC. /s/ Robert Garrett, Jr. Name: Robert Garrett, Jr. Title: Chief Executive Officer
